Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 3, 2017

                                          No. 04-17-00208-CR

                                  IN RE THE STATE OF TEXAS

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On May 4, 2017, an unopposed motion for leave to file an amended response in this
original proceeding was filed on behalf of the real party in interest. The motion is GRANTED.


           It is so ORDERED on August 3, 2017.



                                                     PER CURIAM



           ATTESTED TO: _____________________________
                        Luz Estrada
                        Chief Deputy Clerk




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.


1
 This proceeding arises out of Cause No. A16465 and A16466 styled State of Texas v. Mark Bennet Holloway,
pending in the 216th Judicial District Court, Kerr County, Texas, the Honorable N. Keith Williams presiding.